Name: Commission Regulation (EEC) No 3534/88 of 14 November 1988 abolishing the countervailing charge on apples originating in Australia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/24 Official Journal of the European Communities 15. 11 . 88 COMMISSION REGULATION (EEC) No 3534/88 of 14 November 1988 abolishing the countervailing charge on apples originating in Australia the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of apples originating in Australia can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3078/88 (3), as amended by Regulation (EEC) No 3278/88 (4), intro ­ duced a countervailing charge on apples originating in Australia ; Whereas for this product originating in Australia there were no prices for six consecutive working days ; whereas Article 1 Regulation (EEC) No 3078/88 is hereby repealed. Article 2 This Regulation shall enter into force on 15 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 26. 7. 1988 , p. 1 . ¥) OJ No L 274, 6 . 10 . 1988 , p. 39 . ( «) OJ No L 291 , 25 . 10 . 1988 , p. 65 .